               Case 16-19222-LMI         Doc 462        Filed 12/13/18   Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

 In Re:

 JOHN J FINTON ,                                   Case No. 16-19222-LMI

       Debtor.                                     Chapter 11
 ____________________________/



                          RESPONSE TO DEBTOR'S OBJECTION
                                 TO CLAIM NO. 16-1

          COMES NOW CALVARY SPV I, LLC, by and through undersigned counsel, and hereby

responds to the Debtor's Objection to Claim No. 16-1 [Docket No. 456], and states:

          1.    CALVARY SPV I, LLC objects to the issues raised in the Objection and requests

the Court to set this matter for preliminary hearing.

 I HEREBY CERTIFY THAT I AM ADMITTED TO THE BAR OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA AND I AM IN COMPLIANCE WITH THE ADDITIONAL
QUALIFICATIONS TO PRACTICE IN THIS COURT SET FORTH IN LOCAL RULE 2090-1(A).



                                      /s/DAVID E. HICKS, ESQ.
                                      DAVID E. HICKS, ESQ.
                                      Fla. Bar No. 0368245
                                      KELLEY KRONENBERG ATTORNEYS AT LAW
                                      1511 N. Westshore Blvd., Suite 400
                                      Tampa, FL 33607
                                      (813) 223-1697
                                      (813) 433-5275 (fax)
                                      E-mail: dhicks@kelleykronenberg.com
                                      Attorneys for CALVARY SPV I, LLC
               Case 16-19222-LMI         Doc 462      Filed 12/13/18     Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Response to Objection to Claim has
been furnished either by electronic or standard first class mail to the parties listed below on this
13th day of December, 2018.


                                               /s/DAVID E. HICKS, ESQ.


John J Finton
19701 E Country Club Drive, Apt. #506
Aventura, FL 33180

David L Merrill, Esq.
1525 Prosperity Farms Road, Suite B
West Palm Beach, FL 33403

Office of the U.S. Trustee
51 S.W. 1st Avenue, Suite 1204
Miami, FL 33130
